Single Touch Systems Inc. 100 Town Square Place, Suite 204 Jersey City, NJ 07310 April 29, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attn:Mark Shuman and Ivan Griswold Division of Corporation Finance Re: Single Touch Systems Inc. (the “Company”) Registration Statement on Form S-1 (File No. 333-186483) Request for Acceleration Ladies and Gentlemen: In accordance with Rule 461 of the Securities Act of 1933, as amended, the undersigned respectfully requests that the effective date of the Registration Statement referred to above (as amended by pre-effective amendment no. 1 thereto) be accelerated so that it will be declared effective at 4:00 p.m. Eastern Time on April 30, 2013, or as soon as practicable thereafter. The Company confirms that it is aware of its responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to the proposed public offering of the securities specified in such Registration Statement. The Company acknowledges to you that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance and cooperation with this matter.If you have any questions, please contact Hayden Trubitt of Stradling Yocca Carlson & Rauth, our outside SEC counsel, at 858-926-3006. Very truly yours, SINGLE TOUCH SYSTEMS INC. By: /s/James Orsini James Orsini Chief Executive Officer
